PER CURIAM.
Appellants by their complaint assaulted an ordinance of the City of Tampa amending the municipal zoning ordinance. The trial judge entered a final decree on the pleadings in favor of the appellee city.
Much could be written with reference to the contentions of the opposing parties. In so doing we would contribute little to what has been previously written on the subject. We find the case controlled by our decisions in City of Miami Beach v. *863Perell, Fla.1951, 52 So.2d 906, and Miami Beach United Lutheran Church v. City of Miami Beach, Fla. 1955, 82 So.2d 880. The cited decisions adequately support the decree of the Chancellor which is therefore
Affirmed.
TERRELL, C. J., and ROBERTS, THORNAL and O’CONNELL, JJ., concur.